DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 8 July 2021. These amended claims and remarks are the claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claim 21 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.
 
Response to Arguments
Regarding the Double Patenting Rejection, Examiner maintains the Rejection and understands Applicant will address the Rejection after examination on the merits of all claims.
Applicant’s arguments with respect to Claim 22 have been fully considered and are persuasive.  The 112(a) and 112(b) Rejections of Claim 22 has been withdrawn. 
Applicant’s arguments regarding the amended claims in light of the 102 and 103 Rejections have been addressed in the 102 and 103 Rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “electronic communication element” in Claim 1
The “haptic emitter” in Claims 2, 10, and 15

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 3, 5, 6, 8 – 20, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of copending Application No. 16/067559 in view of Bingle et al (US 9696839). 
Regarding Claim 1, the US application discloses, in Claim 1, a first force sensor (transducer), the first force sensor being configured to measure a first force applied to an external surface (contact interface); the first force related to a first function (output function); and an electronic communication element coupled to the first force sensor (inherently present as the force sensing transducer is coupled to the processor) being configured to send (as the processor detects) the first force measure by the force sensor to a processing device (processor).
The US application fails to disclose a handle, the handle comprising an external surface, and an internal portion; the first force sensor being disposed in the internal portion of the handle body, the first force and an accompanying lateral movement along the external surface of the handle, the first force and the accompanying lateral movement indicative of a gesture applied to the external surface of the handle, the gesture related to the first function, the first force sensor being configured to measure a second force applied to the external surface of the handle, the second force related to a second function.
Bingle teaches a handle (Col 2, lines 12 – 13, 26 – 30; Col 8, lines 41 - 44), in at least Figure 5 and 9, comprising: a handle body (body as shown in Figure 5) comprising an external surface (external surface of 15’) (Figure 9), and an internal portion (portion surrounded by 14’ and 15’) (Col 8, lines 63 – 65) (Figure 9); a first force sensor (FSR located on 60) (Col 9, lines 26 – 31) disposed in the internal portion of the handle body (Figure 9), the first force sensor being configured to measure a first force and an accompanying lateral movement along the external surface of the handle (location of the movement is determined/measured or a pre-defined access code i.e. the force 
It would have been obvious to modify the US application in view of Bingle for the benefit of automating the activities of a car, as taught by Bingle (Col 2, lines 30 – 38).
Regarding Claim 2, the US application discloses, in Claim 11, a haptic emitter (haptic feedback element) configured to produce a haptic emission in response to the first force sensor measuring the first force being applied (as the output function is also in response to the first force being measured). The combination rendered obvious the force being applied to the external surface of a handle.

Regarding Claim 3, the US application fails to disclose the recited limitations.
Bingle teaches a second force sensor (60 includes an FSR array, Col 9, lines 26 – 27, the array includes a plurality of FSRs, Col 6, lines 62, i.e. a second force sensor) being disposed at a first location of the internal portion of the handle body (e.g. FSR disposed adjacent to an adjacent 15a’) (Figure 9), wherein the first force sensor is disposed at a second location of the internal portion of the handle body (e.g. FSR disposed adjacent 15a’) (Figure 9) (Col 8, line 66 – Col 9, line 20).
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 1 above.
Regarding Claim 5, the US application fails to disclose the recited limitations.
Bingle teaches the second force sensor being configured to detect movement of the first force along the handle body (via an adjacent 15a’; the force sensors are a part of an array which is inherently how the array functions; e.g. as the force moves along the handle body the force measured by the second force sensor would increase as the force moves closer and decrease as the force moves away) (Col 8, line 66 – Col 9, line 20; Col 10, lines 6 - 47).
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 1 above.
Regarding Claim 6, the US application fails to disclose the recited limitations.
Bingle teaches the first force sensor is configured to detect a decrease in a magnitude of the first force as the application of the first force moves along the external 
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 1 above.
Regarding Claim 8, the US application fails to disclose the recited limitations.
Bingle teaches the first function and the second function correspond are inputs that correspond to a predetermined output function (e.g. locking of the car or keypad entries) (Col 8, line 66 – Col 9, line 20).
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 1 above.
Regarding Claim 9, the US application discloses method, in Claim 12, comprising: detecting, by a force sensor, a first force (force input) on an external surface; determining an input force profile (parameter) based on the force detected on the external surface; determining a first output function; activating the first output function (Claim 12).
The US application fails to disclose the force is on an external surface of a handle; determining an input force profile based on the force and a corresponding lateral movement of the force along the external surface of the handle, wherein the input 
Bingle teaches a method, comprising detecting, by a force sensor (FSR), a first force on an external surface (external surface of 15’) of a handle (via 15a’) (Col 4, lines 55 – 65; Col 8, line 66 – Col 9, line 15) (Figure 5); determining an input force profile (mapping location and intensity of applied forces) based on the force and a corresponding lateral movement of the force along the external surface of the handle (the force moving to different indicia indicative of a pre-defined access code located laterally along the handle) detected on the external surface of the handle (Col 4, lines 55 – 65; Col 5, lines 4 – 5; Col 8, line 66 – Col 9, line 15), wherein the input force profile corresponds to a predetermined user gesture input (pre-defined “force profiles” which are inherently created by the users gesture i.e. location and intensity of the gesture) (Col 5, lines 5 – 7); determining a first output function (vehicle command) based on the predetermined user gesture input (Col 5, lines 17 – 25); activating the output function (execution) (Col 5, lines 17 – 25); detecting, by the force sensor, a second force on the external surface of the handle (e.g. via 70); and activating a second output function that corresponds to the second force (unlocking) (Col 9, lines 51 – 65).
It would have been obvious to modify the US application in view of Bingle for the benefit of automating the activities of a car, as taught by Bingle (Col 2, lines 30 – 38).
Regarding Claim 10, the US application fails to disclose the recited limitations.

The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 9 above.
Regarding Claim 11, the US application fails to disclose the recited limitations.
Bingle teaches the handle is a handle of a door of a vehicle [Abstract] (Figure 5), wherein the first output function includes a function related to a component of the vehicle other than the door (turning on exterior and/or interior lights) (Col 5, line 25).The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 9 above.
Regarding Claim 12, the combination fails to expressly disclose the handle is configured such that the external surface of the handle does not extend beyond a body of the vehicle.
Examiner takes Official Notice it is common knowledge in the art vehicles include handles which do not extend beyond a body of the vehicle, i.e. are flush with the adjacent body panels.
It would have been obvious to one of ordinary skill in the art to modify the combination’s method to include the handle in a vehicle which does not extend beyond a body of the vehicle for the benefit of automating the vehicles features, as taught by Bingle (Col 2, lines 30 – 38), while maintaining the aerodynamic and stylistic features of the handle.
Regarding Claim 13, Bingle teaches the handle is configured to move between at least two positions (Col 5, lines 38 – 42). As discussed above, Bingle renders obvious the external surface of the handle does not extend beyond the body of the vehicle when in a first position.
The combination would have been obvious for the same reasons discussed regarding the rejection of Claim 12 above.
Nevertheless, the combination fails to expressly disclose the external surface of the handle extends beyond the body of the vehicle when in a second position.
Examiner takes Official Notice it is common knowledge in the art, the vehicles described in the rejection of Claim 12 above, the handle extends beyond the body of the vehicle when in a second position.
It would have been obvious to one of ordinary skill in the art to modify the combination’s method to include the handle in a vehicle which the handle extends beyond the body of the vehicle when in a second position for the benefit of automating the vehicles features, as taught by Bingle (Col 2, lines 30 – 38), while maintaining the throw of the handle so that the locking mechanism can be actuated.
Regarding Claim 14, the US application discloses a system, in Claim 1, comprising: a first force sensor (transducer), the first force sensor being configured to measure a first force applied to an external surface; a memory; and a processing device (processor) operatively coupled to the memory, wherein the processing device is in electronic communication (coupled) with the force sensor, wherein the processing device is configured to perform operations comprising: receive (detect) the first force applied to the external surface from the first force sensor; determine a first output 
The US application fails to disclose a handle, the handle comprising an external surface and an internal portion; the first force element being disposed in the internal portion of the handle body; determining a first output function based on the first force and an accompanying movement of the first force applied to the external surface of the handle; receiving a second force from the first force sensor; and causing a second output function that corresponds to the second force to be performed.
Bingle teaches a system (Col 2, lines 12 – 13, 26 – 30; Col 8, lines 41 - 44), in at least Figures 5 and 9, comprising: a handle body (body as shown in Figure 5) comprising an external surface (external surface of 15’) (Figure 9), and an internal portion (portion surrounded by 14’ and 15’) (Col 8, lines 63 – 65) (Figure 9); a first force sensor (FSR located on 60) (Col 9, lines 26 – 31) disposed in the internal portion of the handle body (Figure 9), the first force sensor being configured to measure a first force indicative of a gesture (pressing at a specific location) applied to the external surface of the handle (via 15a’) (Col 4, lines 55 – 65; Col 8, line 66 – Col 9, line 15); a memory (inherently present in the controller so that is can memorize the map) (Col 10, lines 38 – 40); and a processing device (controller) operatively coupled to the memory (Col 10, lines 38 – 40), wherein the processing device is in electronic communication (via 60) with the force sensor [Abstract; (Col 3, lines 4 – 9; Col 4, lines 44 – 60; Col 9, line 26 – 27), wherein the processing device is configured to perform operations comprising: 
It would have been obvious to modify the US application in view of Bingle for the benefit of automating the activities of a car, as taught by Bingle (Col 2, lines 30 – 38).
Regarding Claim 15, the US application discloses, in Claim 11, a haptic emitter (haptic feedback element) in electronic communication with the processing device (inherent as the output function comes from the processing device), wherein the first output function includes a haptic emission, wherein when causing the first output function to be performed, the processing device is configured to generate an instruction (activation) for the haptic emitter to produce the haptic emission.  

Regarding Claim 16, the US application fails to disclose the recited limitations.
Bingle teaches a second force sensor (60 includes an FSR array, Col 9, lines 26 – 27, the array includes a plurality of FSRs, Col 6, lines 62, i.e. a second force sensor) being disposed at a first location of the internal portion of the handle body (e.g. FSR disposed adjacent to an adjacent 15a’) (Figure 9), wherein the first force sensor is disposed at a second location of the internal portion of the handle body (e.g. FSR disposed adjacent 15a’) (Figure 9) (Col 8, line 66 – Col 9, line 20).
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 14 above.
Regarding Claim 17, the US application fails to disclose the recited limitations.
Bingle teaches the first force sensor being configured to detect the first force at the second location of the internal portion of the handle body (via 15a’) as the first force is applied to the external surface of the handle body (Col 8, line 66 – Col 9, line 20).
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 14 above.
Regarding Claim 18, the US application fails to disclose the recited limitations.
Bingle teaches the second force sensor being configured to detect the first force at the first location of the internal portion of the handle bod (via the adjacent 15a’) (Col 8, line 66 – Col 9, line 20; Col 10, lines 4 - 47).
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 14 above.
Regarding Claim 19, the US application fails to disclose the recited limitations.
Bingle teaches the first force sensor is configured to detect a decrease in a magnitude of the first force as the application of the first force moves along the external surface, wherein the second force sensor is configured to detect an increase in the magnitude of the first force as the application of the first force moves along the external surface (this is an inherent consequence of Bingle’s structure; as a force is applied downward and moves from right to left in Figure 9, the magnitude of force sensed by FSR adjacent to 15a’ decreases, as application becomes further away, and the magnitude of force sensed by FSR adjacent to an adjacent 15a’ increases, as application becomes closer).
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 14 above.
Regarding Claim 20, the US application fails to disclose the recited limitations.
Bingle teaches the second force sensor is configured to detect a second force at the first location of the internal portion of the handle body (force applied to Keypad Touch Area) (Figure 9).
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 14 above.
Regarding Claim 22, the US application fails to disclose the recited limitations.
Bingle teaches the processing device is to perform computational processing of force and measurement data from each force sensing element (e.g. a force profile for a user for unlocking the vehicle corresponding to a tough or grab via one or more force 
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 1 above.
Regarding Claim 23, the US application fails to disclose the recited limitations.
Bingle teaches the processing device is to perform computational processing of force and measurement data from the first force sensor to determine at least one of a discrete touch point, multi-touch points, or gestures (a tough or grab) (Col 9, lines 2 – 15; Col 10, lines 25 – 47).
The combination would have been obvious for the same reasons as discussed regarding the rejection of Claim 1 above.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 6, 8 – 11, 14 – 20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bingle et al (US 9696839).
Regarding Claim 1, Bingle discloses a handle (Col 2, lines 12 – 13, 26 – 30; Col 8, lines 41 - 44), in at least Figure 5 and 9, comprising:

a first force sensor (FSR located on 60) (Col 9, lines 26 – 31) disposed in the internal portion of the handle body (Figure 9), the first force sensor being configured to measure a first force and an accompanying lateral movement along the external surface of the handle (location of the movement is determined/measured or a pre-defined access code i.e. the force moving to different various indicia which are separated along the external surface of the handle), the first force and the accompanying lateral movement indicative of a gesture (pressing a pre-defined access code at specific locations) applied to the external surface of the handle (via 15a’) (Col 4, lines 55 – 65; Col 8, line 66 – Col 9, line 15), the gesture related to a first function (e.g. the first force being related to input of the indicia of a key-pad) (Col 9, lines 4 – 10), the first force sensor being configured to measure a second force applied to the external surface of the handle (e.g. force applied via another 15a’) (Col 10, lines 4 – 47), the second force related to a second function (e.g. lock of the vehicle) (Col 9, lines 15 – 20; Col 10, lines 4 – 47); and 
an electronic communication element (electrical conductors inherently present on the PCB 60 allowing communication between the FSR and controller) coupled to the first force sensor, the electronic communication element being configured to send the first force measured and the second force measured by the first force sensor to a processing device (controller) [Abstract; (Col 3, lines 4 – 9; Col 4, lines 44 – 60; Col 9, line 26 – 27; Col 10, lines 4 - 47).
Regarding Claim 2, Bingle discloses a haptic emitter (61 or 80) configured to produce a haptic emission in response to the first force sensor measuring the first force being applied to the external surface of the handle (Col 9, lines 27 – 31, 66 – Col 10, line 3).
Regarding Claim 3, Bingle discloses a second force sensor (60 includes an FSR array, Col 9, lines 26 – 27, the array includes a plurality of FSRs, Col 6, lines 62, i.e. a second force sensor) being disposed at a first location of the internal portion of the handle body (e.g. FSR disposed at a different 15a’) (Figure 9), wherein the first force sensor is disposed at a second location of the internal portion of the handle body (e.g. FSR disposed at another 15a’) (Figure 9) (Col 8, line 66 – Col 9, line 20) .
Regarding Claim 5, Bingle discloses the second force sensor being configured to detect movement of the first force along the handle body (via an another 15a’; the force sensors are a part of an array which is inherently how the array functions; e.g. as the force moves along the handle body the force measured by the second force sensor would increase as the force moves closer and decrease as the force moves away) (Col 8, line 66 – Col 9, line 20; Col 10, lines 6 - 47).
Regarding Claim 6, Bingle discloses the first force sensor is configured to detect a decrease in a magnitude of the first force as the application of the first force moves along the external surface, wherein the second force sensor is configured to detect an increase in the magnitude of the first force as the application of the first force moves along the external surface (this is an inherent consequence of Bingle’s structure; as a force moves from right to left in Figure 9, the magnitude of force sensed by an FSR adjacent to 15a’ decreases, as application becomes further away, and the magnitude of 
Regarding Claim 8, Bingle discloses the first function and the second function correspond are inputs that correspond to a predetermined output function (e.g. locking of the car or keypad entries) (Col 8, line 66 – Col 9, line 20).
Regarding Claim 9, Bingle discloses a method, comprising: 
detecting, by a force sensor (FSR), a first force on an external surface (external surface of 15’) of a handle (via 15a’) (Col 4, lines 55 – 65; Col 8, line 66 – Col 9, line 15) (Figure 5); 
determining an input force profile (mapping location and intensity of applied forces) based on the force and a corresponding lateral movement of the force along the external surface of the handle (the force moving to different indicia indicative of a pre-defined access code located laterally along the handle) detected on the external surface of the handle (Col 4, lines 55 – 65; Col 5, lines 4 – 5; Col 8, line 66 – Col 9, line 15), wherein the input force profile corresponds to a predetermined user gesture input (pre-defined “force profiles” which are inherently created by the users gesture i.e. location and intensity of the gesture) (Col 5, lines 5 – 7); 
determining a first output function (vehicle command) based on the predetermined user gesture input (Col 5, lines 17 – 25); 
activating the output function (execution) (Col 5, lines 17 – 25); 
detecting, by the force sensor, a second force on the external surface of the handle (e.g. via 70); and

Regarding Claim 10, Bingle discloses the first output function includes a haptic output (via 61 or 80), wherein activating the output function includes causing a haptic emitter (61 or 80) to provide the haptic output via the handle (Col 9, lines 27 – 31, 66 – Col 10, line 3).
Regarding Claim 11, Bingle discloses the handle is a handle of a door of a vehicle [Abstract] (Figure 5), wherein the first output function includes a function related to a component of the vehicle other than the door (turning on exterior and/or interior lights) (Col 5, line 25).
Regarding Claim 14, Bingle discloses a system (Col 2, lines 12 – 13, 26 – 30; Col 8, lines 41 - 44), in at least Figures 5 and 9, comprising: 
a handle body (body as shown in Figure 5) comprising an external surface (external surface of 15’) (Figure 9), and an internal portion (portion surrounded by 14’ and 15’) (Col 8, lines 63 – 65) (Figure 9); 
a first force sensor (FSR located on 60) (Col 9, lines 26 – 31) disposed in the internal portion of the handle body (Figure 9), the first force sensor being configured to measure a first force indicative of a gesture (pressing at a specific location) applied to the external surface of the handle (via 15a’) (Col 4, lines 55 – 65; Col 8, line 66 – Col 9, line 15); 
a memory (inherently present in the controller so that is can memorize the map) (Col 10, lines 38 – 40); and 

receive the first force applied to the external surface of the handle body from the first force sensor (Col 4, lines 55 – 65; Col 5, lines 4 – 5; Col 8, line 66 – Col 9, line 15); 
determine a first output function (vehicle command) based on the first force and an accompanying lateral movement along the external surface of the handle (location of the movement is determined/measured or a pre-defined access code i.e. the force moving to different various indicia which are separated along the external surface of the handle), the first force and the accompanying lateral movement of the first force (the force moving to different indicia indicative of a pre-defined access code) applied to the external surface of the handle (Col 5, lines 17 – 25; Col 8, line 66 – Col 9, line 15);
cause the output function to be performed (execution) (Col 5, lines 17 – 25); 
receive a second force from the first force sensor (e.g. force applied via another 15a’) (Col 10, lines 4 – 47), and
cause a second output function that corresponds to the second force to be performed (input to the adjacent indicia of the key-pad e.g. to allow unlocking/locking via the access code) (Col 9, lines 4 – 20; Col 10, lines 4 – 47).
Regarding Claim 15, Bingle discloses a haptic emitter (61 or 80) in electronic communication with the processing device (Col 9, lines 27 – 31, 66 – Col 10, line 3), wherein the first output function includes a haptic emission, wherein when causing the output function to be performed, the processing device is configured to generate an 
Regarding Claim 16, Bingle discloses a second force sensor (60 includes an FSR array, Col 9, lines 26 – 27, the array includes a plurality of FSRs, Col 6, lines 62, i.e. a second force sensor) being disposed at a first location of the internal portion of the handle body (e.g. FSR disposed at a different 15a’) (Figure 9), wherein the first force sensor is disposed at a second location of the internal portion of the handle body (e.g. FSR disposed at a different 15a’) (Figure 9) (Col 8, line 66 – Col 9, line 20).
Regarding Claim 17, Bingle discloses the first force sensor being configured to detect the first force at the second location of the internal portion of the handle body (via 15a’) as the first force is applied to the external surface of the handle body (Col 8, line 66 – Col 9, line 20).
Regarding Claim 18, Bingle discloses the second force sensor being configured to detect the first force at the first location of the internal portion of the handle bod (via the different 15a’) (Col 8, line 66 – Col 9, line 20; Col 10, lines 4 - 47).
Regarding Claim 19, Bingle discloses the first force sensor is configured to detect a decrease in a magnitude of the first force as the application of the first force moves along the external surface, wherein the second force sensor is configured to detect an increase in the magnitude of the first force as the application of the first force moves along the external surface (this is an inherent consequence of Bingle’s structure; as a force moves from right to left in Figure 9, the magnitude of force sensed by an FSR adjacent to 15a’ decreases, as application becomes further away, and the magnitude of 
Regarding Claim 20, Bingle discloses the second force sensor is configured to detect a second force at the first location of the internal portion of the handle body (force applied to Lock Touch Area) (Figure 9).
Regarding Claim 22, Bingle discloses the processing device is to perform computational processing of force and measurement data from each force sensing element (e.g. a force profile for a user for unlocking the vehicle corresponding to a tough or grab via one or more force transferring members) (Col 10, lines 25 – 47), to determine at least one of discrete touch points, multi-touch points, or gestures (a tough or grab) (Col 10, lines 25 – 47).
Regarding Claim 23, Bingle discloses the processing device is to perform computational processing of force and measurement data from the first force sensor to determine at least one of a discrete touch point, multi-touch points, or gestures (a tough or grab) (Col 9, lines 2 – 15; Col 10, lines 25 – 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al (US 9696839).
Regarding Claim 12, Bingle fails to expressly disclose the handle is configured such that the external surface of the handle does not extend beyond a body of the vehicle.
Examiner takes Official Notice it is common knowledge in the art vehicles include door handles which do not extend beyond a body of the vehicle, i.e. are flush with the adjacent body panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bingle’s method to include the handle in a vehicle which does not extend beyond a body of the vehicle for the benefit of automating the vehicles features, as taught by Bingle (Col 2, lines 30 – 38), while maintaining the aerodynamic and stylistic features of the door handle.
Regarding Claim 13, Bingle discloses the handle is configured to move between at least two positions (Col 5, lines 38 – 42). As discussed above, Bingle renders obvious the external surface of the handle does not extend beyond the body of the vehicle when in a first position.
Nevertheless, the modification fails to expressly disclose the external surface of the handle extends beyond the body of the vehicle when in a second position.
Examiner takes Official Notice it is common knowledge in the art, the vehicles described in the rejection of Claim 12 above, the door handle extends beyond the body of the vehicle when in a second position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856